DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0053402 (“Sekiguchi”).
Claim 1
Sekiguchi discloses a liquid discharge head, comprising: a first substrate in which a nozzle is formed (substrate 13); a second substrate disposed above the first substrate (substrate 10); an energy generation element that generates energy for discharging a liquid by a drive signal being applied (actuator 5); and a vibration plate that vibrates by the energy generated by the energy generation element and that is stacked on the second substrate (vibration plate 30), wherein the vibration plate has a first area and a second area positioned at a position different from the first area and having a lower elastic modulus than an elastic modulus of the first area (portion 40 of an edge of layer 40 compared to a portion over the central area of chamber 14 is thinner and the composite elastic modulus different and lower).  

Claim 2
Sekiguchi discloses the liquid discharge head according to claim 1, wherein in a space positioned between the first substrate and the vibration plate and formed by a wall surface of the second substrate, the second area is closer to the wall surface than the first area (Fig. 5).  

Claim 3
Sekiguchi discloses the liquid discharge head according to claim 2, wherein the second area overlaps the wall surface in plan view66 viewed from a thickness direction of the vibration plate, and the first area does not overlap the wall surface in the plan view (Fig. 5).   

Claim 4
Sekiguchi discloses the liquid discharge head according to claim 1, wherein in a space positioned between the first substrate and the vibration plate and formed by a wall surface of the second substrate, the second area is closer to an end of the energy generation element than the first area (Fig. 5).    

Claim 5
Sekiguchi discloses the liquid discharge head according to claim 4, wherein the second area overlaps the end of the energy generation element in plan view viewed from a thickness direction of the vibration plate, and the first area does not overlap the end of the energy generation element in the plan view (Fig. 5).    

Claim 8
Sekiguchi discloses a liquid discharge apparatus comprising: the liquid discharge head according to claim 1; and a control portion controlling operation of the liquid discharge head (Fig. 1).  

Claim 9
Sekiguchi discloses a method of manufacturing a liquid discharge head, comprising: a first step of forming a first layer containing silicon oxide containing silicon (paragraph [0181], Fig. 8); a second step of stacking a zirconium-containing layer containing zirconium on the first layer (paragraph [0181]); a third step of stacking a resist film provided with an opening on the zirconium-containing layer (paragraph [0030, 0059]); a fourth step of removing a portion of the first layer and a portion of the zirconium-containing layer by etching using the resist film (paragraph [0030, 0059]); a fifth step of removing the resist film (paragraph [0030, 0059]); a sixth step of forming a second layer containing zirconium oxide by thermally oxidizing the zirconium- containing layer; and 68a seventh step of forming a third layer having a lower elastic modulus than an elastic modulus of zirconium oxide on the first layer (Figs. 11A-11D).  

Claim 10
Sekiguchi discloses the method of manufacturing a liquid discharge head according to claim 9, wherein the third layer is stacked on the first layer and the second layer in the seventh step, and surfaces of the second layer and the third layer are planarized (Fig. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0053402 (“Sekiguchi”) in view of U.S. Patent Pub. 2016/0152028 (“Tanaka”).
Claim 6
Sekiguchi discloses the liquid discharge head according to claim 1.
Sekiguchi discloses including alumina (paragraph [0126], alumina and zirconia) but does not appear to explicitly disclose wherein the first area includes silicon oxide.
Tanaka discloses using silicon oxide or alumina for a film used with a piezoelectric element (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon oxide instead of alumina, as it has been recognized in the art as equivalents for the purpose of insulating a piezoelectric element (Tanaka, paragraph [0058]). 

Claim 7
Sekiguchi discloses the liquid discharge head according to claim 1,67 wherein the second area includes any of gold, silver, copper, platinum, iron, nickel, chromium, titanium, iridium, and tantalum.  
Tanaka discloses using silicon oxide or alumina or tantalum oxide for a film used with a piezoelectric element (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated tantalum oxide, as it has been recognized in the art as equivalents for the purpose of insulating a piezoelectric element (Tanaka, paragraph [0058]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ERICA S LIN/Primary Examiner, Art Unit 2853